Exhibit 10.11

 

LOGO [g733342g0406083839599.jpg]

 

 

SMBC CAPITAL MARKETS, INC.

 

277 Park Ave

 

New York, NY 10172, U.S.A

CONFIRMATION

 

Date:

April 2, 2019

 

To:

Booz Allen Hamilton Inc.

575 Herndon Pkwy

Herndon, Virginia 20170

Attention: Brian Hockenberry

Phone: 703-377-1036

Email: hockenberry_brian@bah.com

 

From:

SMBC Capital Markets, Inc.

277 Park Avenue, Fifth Floor

New York, New York 10172

 

cc:

Documentation Contact: Anthony Frey

Telephone: 917-262-2701

Telefax: 212-224-4959

Email Address: NYConfirms@smbc-cm.com

 

Re:

Swap Transaction, dated as of April 2, 2019 between SMBC Capital Markets, Inc.
(“Party A“) and Booz Allen Hamilton Inc. (“Party B“).

Our Reference Number: B979868

Unique Swap Identifier: 1030443023 PRISM000000000000000000B97986800

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between SMBC Capital Markets, Inc. and Booz
Allen Hamilton Inc. on the Trade Date specified below (the “Swap Transaction“).
This letter agreement constitutes a “Confirmation“ as referred to in the ISDA
Master Agreement specified below. This document supersedes all previous
confirmations and amendments with respect to the above referenced transaction.

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

1. ISDA AGREEMENT:

This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of February 6, 2017 (the “Agreement“), between SMBC
Capital Markets, Inc. and Booz Allen Hamilton Inc.. All provisions contained in
the Agreement shall govern this Confirmation except as expressly modified below.

 

 

277 Park Avenue New York, NY 10172    PHONE: 917-262-2701 FAX: 212-224-4959   
Email: AFrey@smbc-cm.com



--------------------------------------------------------------------------------

Page 2    B979868

 

2. TERMS OF SWAP TRANSACTION:

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:    USD 50,000,000.00 Trade Date:    April 2, 2019 Effective
Date:    April 30, 2019 Termination Date:    June 30, 2024, subject to
adjustment in accordance with the Modified Following Business Day Convention

FLOATING AMOUNTS:

   ( PARTY A ) Floating Rate Payer:    SMBC Capital Markets, Inc. Floating Rate
Payer Payment Dates:    Every month on the last calendar day of the month from
and including May 31, 2019 up to and including June 30, 2024; subject to
adjustment in accordance with the Modified Following Business Day Convention
Floating Rate for initial Calculation Period:    To be determined two New York
and London Banking Days prior to the Effective Date using the Floating Rate
Option with a Designated Maturity of 1 Month Floating Rate Option:   
USD-LIBOR-BBA, however the reference to “London Banking Days” in the third line
of the definition of “USD-LIBOR-BBA” as published in Section 7.1.(ab).(xxii) of
the 2006 ISDA Definitions is replaced by “New York and London Business Days”,
provided, however, for each Calculation Period, if the Floating Rate Option is
less than 0.00000 % (percent) per annum, then the Floating Rate for such
Calculation Period it will be deemed to be 0.00000 % (percent) per annum
Designated Maturity:    1 Month Spread:    Inapplicable Floating Rate Day Count
Fraction:    Actual/360 Reset Dates:    The first day of each Floating Rate
Calculation Period Compounding:    Inapplicable

FIXED AMOUNTS:

   ( PARTY B ) Fixed Rate Payer:    Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

Page 3    B979868

 

Fixed Rate Payer Payment Dates:    Every month on the last calendar of the month
from and including May 31, 2019 up to and including June 30, 2024; subject to
adjustment in accordance with the Modified Following Business Day Convention
Fixed Rate:    2.26500 % (percent) per annum Fixed Rate Day Count Fraction:   
Actual/360 Business Days for Payments by both parties:    New York and London
Calculation Agent:    As per the ISDA Master Agreement 3. CREDIT SUPPORT
DOCUMENTS:    As per the Schedule to the ISDA Master Agreement

4. PAYMENT INSTRUCTIONS:

Payments to SMBC Capital Markets, Inc. of USD amounts:

 

Depository:    JPMorgan Chase Bank, National Association ABA Routing No.:   
021000021 Address:    New York, NY In Favor Of:    SMBC Capital Markets, Inc.
Account No.:    544-7-77993 CHIPS:    295277 SMBC Ref No:    B979868

Please contact Operations Group if you have any questions concerning SMBC
Capital Markets, Inc.‘s payment instructions referenced above (Telephone:
212-224-5060; Telefax: 212-224-5122).

Payments to Booz Allen Hamilton Inc. of USD amounts:

 

Depository:    PLEASE ADVISE In Favor Of:   

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction: it being understood that
information and explanations relating to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(iii) Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of this Transaction.



--------------------------------------------------------------------------------

Page 4    B979868

 

Please confirm that the foregoing correctly sets forth the terms of the
agreement between you and us by executing this Confirmation and returning it to
the documentation contact above.

Yours Sincerely,

SMBC Capital Markets, Inc.

 

By:   /s/ Anthony Frey

Name:

  Anthony Frey

Title:

  Analyst

By:   /s/ Danny Boodram

Name:

 

Danny Boodram

Title:

 

Director

Confirmed as of the date first written above:

Booz Allen Hamilton Inc.

 

By:  

/s/ Brian Hockenberry

Name:

 

Brian Hockenberry

Title:

 

Assistant Treasurer